842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wyatt CHAMP, Plaintiff-Appellant,v.William Donald SCHAEFER, Mayor of Baltimore City;  H. MebaneTurner;  President Jail Board of Baltimore City;  Harry R.Vaughn, Formerly Acting Warden Baltimore City Jail;  DeputyWarden Cochrane, Baltimore City Jail;  Major Wyatt;  MajorBryant;  Captain Young;  Sergeant Myles;  Officer Crew, Allemployees or former employees at the Baltimore City Jail;Chief of Social Work, Baltimore City Jail (Unidentified-JohnDoe # 1);  Director of Inmate Legal Services, Baltimore CityJail (Unidentified-John Doe # 2);  Marty Katzenstein, ChiefPsychologist, Baltimore City Jail;  Michael Lehane, HearingCommissioner, Baltimore City Jail;  Lieutenant Weems,Defendants-Appellees.
No. 87-7196.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1987.Decided March 1, 1988.

Before JAMES DICKSON PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
Wyatt Champ, appellant pro se.
Benjamin L. Brown, City Solicitor, J. Shawn Alcarese, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Champ v. Schaefer, C/A No. 84-3791-HM (D.Md. May 20, 1987).


2
AFFIRMED.